Exhibit 10.103

November 18, 2009

John T. Keiser

6956 Lake Trail Drive

Westerville, OH 43082

Dear Tom,

This letter, which expressly supersedes any previous offer letters to you,
including but not limited to the letter you signed on September 16, 2009,
confirms our offer to you to join Gap Inc. as Corporate Executive Vice President
and Chief Information Officer. In this position you will report to Glenn Murphy,
Chairman and CEO. This offer is contingent on you beginning your employment with
Gap Inc. on January 4, 2010.

Salary. Your annual salary will be $650,000 payable every two weeks. You are
scheduled to receive a performance and compensation review in March 2011 based
on your time in position.

Initial Bonuses. You will receive a bonus of $100,000 within the first thirty
days of your employment. An additional bonus of $400,000 will be paid to you on
or about February 1, 2010. Bonus payments will be processed as supplemental
income and are subject to supplemental taxes. In order to be eligible to receive
these bonuses, you must be employed on the payment dates. With respect to each
bonus, in the event you voluntarily terminate your employment or your employment
is terminated For Cause (as defined below), you will be required to repay within
ninety (90) days of your last day of employment 100% of the bonus if the
termination occurs before your first employment anniversary, and 50% of the
bonus if termination occurs between your first and second employment
anniversary.

Annual Bonus. Based on your position as Executive Vice President, you will be
eligible for an annual bonus based on achievement of Gap Inc. and/or Division
financial objectives as well as key business goals and individual performance.
You are eligible to participate in the program for fiscal 2010 (February 2010 –
January 2011). Under the current program, your annual target bonus will be 75%
of your base salary. Depending on results, your actual bonus, if any, may be
higher or lower and can reach a maximum of 150%. Any bonus payments will be
prorated based on active time in position, divisional or country assignment and
changes in base salary or incentive target that may occur during the fiscal
year. Bonuses for fiscal 2010, if any, are scheduled for payment in March 2011
and you must be employed by Gap Inc. on the payment date with a performance
rating of “On Target” or above to receive an award. Gap Inc. has the right to
modify the program at any time. Management discretion can be used to modify the
final award amount. Bonus payments are subject to supplemental income tax
withholding.

Long-Term Incentive Awards. Your offer includes long-term incentive award(s),
which give you the opportunity to share in Gap Inc.’s success over time.

Stock Options. The Compensation and Management Development Committee of the
Board of Directors (“the Committee”), pursuant to the provisions of Gap Inc.’s
stock plan, has approved a grant of options on your first day of employment (the
“date of grant”) to purchase 100,000 shares of Gap Inc. common stock. The option
price shall be determined by the fair market value of the stock on the date of
grant. These options will become vested and exercisable as shown in the schedule
below, provided you are employed by Gap Inc. on the vesting date. These options
must be exercised within ten years from the date of grant or within three months
of your employment termination, whichever is earlier, or you will lose your
right to do so.



--------------------------------------------------------------------------------

John T. Keiser

November 18, 2009

Page 2

 

Option to purchase 25,000 shares vesting one year from date of grant.

Option to purchase 25,000 shares vesting two years from date of grant.

Option to purchase 25,000 shares vesting three years from date of grant.

Option to purchase 25,000 shares vesting four years from date of grant.

Stock Awards. The Committee, pursuant to the provisions of Gap Inc.’s stock
plan, has approved a grant of stock awards covering 80,000 shares of Gap Inc.
common stock on the date of grant. Awards are in the form of units that are paid
in Gap Inc. stock upon vesting. The award will become vested as shown in the
schedule below, provided you are employed by Gap Inc. on the vesting date.
Awards are subject to income tax withholding upon vesting.

Stock Award of 26,666 shares vesting one year from date of grant.

Stock Award of 26,667 shares vesting two years from date of grant.

Stock Award of 26,667 shares vesting three years from date of grant.

Performance Stock Awards. Based on your position as Executive Vice President,
you are eligible for performance stock awards. Performance stock awards reward
achievement of Gap Inc. and/or division financial objectives. You are eligible
to participate in the program for fiscal 2010 (February 2010 - January 2011).
Under the current program, your annual target award is equal to 80% of your base
salary. Depending on results, your actual performance stock award, if any, may
be higher or lower and can reach a maximum of 160%. Performance stock awards
will be prorated based on active time in position, changes in base salary, or
changes to the performance stock award target that may occur during the fiscal
year. Awards are made in the form of performance units that are paid in Gap Inc.
stock upon vesting. The number of performance units will be determined no later
than March 2011 by dividing the value of the award as a percentage of base
salary by the fair market value of Gap Inc. common stock on the award date,
rounded down to the nearest whole performance unit. Awards are subject to
approval by the Committee and the provisions of Gap Inc.’s stock plan. For
fiscal 2010, the award of your performance units will be made no later than
March 2011 provided you are employed by Gap Inc. on the date of the award with a
performance rating of “On Target” or above. The award will vest 50% two years
from the date of grant and 50% three years from the date of grant provided you
are employed by Gap Inc. on the vesting dates. Gap Inc. has the right to modify
the program at any time. Management discretion can be used to modify the final
award amount. Awards are subject to income tax withholding upon vesting.

You may be eligible for future Long-Term Incentive Awards as a participant in
the Focal Review process.

Financial Counseling Program. To help you achieve your financial goals, we
currently offer a financial counseling program through The Ayco Company, L.P., a
Goldman Sachs Company. Ayco’s financial counselors have comprehensive
information regarding Gap Inc.’s benefit and compensation plan design. You
become eligible to participate in the Ayco financial counseling program
immediately upon hire, and it is 100% Gap Inc. paid.

Benefits. Gap Inc. offers a competitive benefits package that includes medical,
dental, vision, life and disability insurance. Gap Inc. also offers an Employee
Stock Purchase Plan, a 401(k) plan with a generous dollar for dollar company
match up to four percent of your pay (limited as provided in the plan), and
employee discounts toward merchandise you purchase in our stores. You will be
eligible for Paid Time Off on an “as needed” basis for vacation, illness or
personal business, subject to business needs; there is no PTO accrual. In
addition there are seven company-paid holidays. Gap Inc. reserves the right to
change its benefit programs at any time.



--------------------------------------------------------------------------------

John T. Keiser

November 18, 2009

Page 3

 

Legal Fees. Gap Inc. will reimburse you for reasonable legal fees and expenses,
to a maximum of $25,000.00 (gross), incurred in connection with negotiation of
the release of any obligations in your employment agreement with The Limited
that would prevent your employment at Gap Inc. You must provide non-privileged
documents to support your payments of these expenses. Gap Inc.’s reimbursement
to you will be subject to tax withholding and will be reported as income.

Relocation. Gap Inc. will provide you with relocation benefits in accordance
with the Gap Inc. Domestic Relocation Policy. In addition to these relocation
benefits, Gap Inc. will also provide you with up to six (6) months of corporate
housing in San Francisco and reimburse you for reasonable and eligible commuting
expenses. Eligible commuting expenses include coach airfare between Columbus,
Ohio and San Francisco on a weekly basis, reasonable parking fees and mileage.
Please note that meals are not considered an eligible commuting expense. In
offering this relocation package, it is expected that you will remain employed
with Gap Inc. for a period of at least 24 months from your employment start
date. Therefore, all expenses reimbursed pursuant to this letter are subject to
repayment should you leave Gap Inc. within 24 months. You have acknowledged your
understanding and acceptance of these provisions by signing the Payback
Agreement.

A Relocation Counselor from Weichert Relocation Resources Inc. (WRRI), Gap’s
Global Relocation Services Provider, will work with you on your relocation
needs. In the meantime, should you have any question with regard to your
relocation or require further information, please contact David Abrams, Manager,
Global Mobility at (650) 874-6397.

Termination/Severance. In the event that your employment is involuntarily
terminated by Gap Inc. for reasons other than For Cause (as defined below) prior
to February 13, 2012, Gap Inc. will provide you the following after your
“separation from service” within the meaning of Section 409A of the Internal
Revenue Code (the “Separation from Service”), provided you sign
a general release of claims in the form requested by Gap Inc. and it becomes
effective within 45 calendar days after such Separation from Service (the
“Release Deadline”):

(1) Your then current salary, at regular pay cycle intervals, for eighteen
months commencing in the first regular pay cycle following the Release Deadline
(the “severance period”). Payments will cease if you accept other employment or
professional relationship with a competitor of Gap Inc. (defined as another
company primarily engaged in the apparel design or apparel retail business or
any retailer with apparel sales in excess of $500 million annually), or if you
breach your remaining obligations to Gap Inc. (e.g., your duty to protect
confidential information, agreement not to solicit Gap Inc. employees). Payments
will be reduced by any compensation you receive during the severance period from
other employment or professional relationship with a non-competitor.

(2) Through the end of the period in which you are receiving payments under
paragraph (1) above, if you elect COBRA coverage, payment of a portion of your
COBRA coverage equal to the company-paid portion of comparable active
employee coverage as in effect on your termination date. In order to receive
this benefit, Gap Inc. may require that you substantiate your COBRA coverage.

(3) Through the end of the period in which you are receiving payments under
paragraph (1) above, reimbursement for your costs to maintain the same or
comparable financial counseling program Gap Inc. provides to senior
executives in effect at the time of your Separation from Service. The amount of
expenses eligible for reimbursement during a calendar year shall not affect the
expenses eligible for reimbursement in any other calendar year. Reimbursement
shall be made on or before the last day of the calendar year following the
calendar year in which the reimbursement is incurred but not later than the end
of the second calendar year following the calendar year of your Separation from
Service.



--------------------------------------------------------------------------------

John T. Keiser

November 18, 2009

Page 4

 

The payments above are taxable income to you and are subject to tax
withholding. If the aggregate amount that would be payable to you
under paragraphs (1) and (3) above through the date which is six months
after your Separation from Service exceeds the limit under Treas. Reg.
Section 1.409A-1(b)(9)(iii)(A) and you are a “specified employee” under Treas.
Reg. Section 1.409A-1(i) on the date of your Separation from Service, then
the excess will be paid to you no earlier than the date which is six months
after the date of such separation (or such earlier time permitted under
Section 409A(a)(2)(B)(i) of the Internal Revenue Code). This delay will only be
imposed to the extent required to avoid the tax for which you would otherwise be
liable under Section 409A(a)(1)(B) of the Internal Revenue
Code. Any delayed payment instead will be made on the first business day
following the expiration of the six month period, as applicable (or such earlier
time permitted under Section 409A(a)(2)(B)(i) of the Internal Revenue Code).

The term “For Cause” shall mean a good faith determination by Gap Inc. that your
employment be terminated for any of the following reasons: (1) indictment,
conviction or admission of any crimes involving theft, fraud or moral turpitude;
(2) engaging in gross neglect of duties, including willfully failing or refusing
to implement or follow direction of Gap Inc.; or (3) breaching Gap Inc.’s
policies and procedures, including but not limited to the Code of Business
Conduct.

At any time, if you voluntarily resign your employment from Gap Inc. or your
employment is terminated For Cause, you will receive no compensation, payment or
benefits after your last day of employment. If your employment terminates for
any reason, you will not be entitled to any payments, benefits or compensation
other than as provided in this letter.

Recoupment Policy. On February 14, 2007, the Board of Directors (“Board”)
adopted a recoupment policy as described in this paragraph. You hereby agree and
understand that subject to the discretion and approval of the Board, Gap Inc.
will, to the extent permitted by governing law, in all appropriate cases as
determined by the Board, require reimbursement and/or cancellation of any bonus
or other incentive compensation, including stock-based compensation, awarded to
an executive officer or other member of the Gap Inc.’s executive leadership team
where all of the following factors are present: (a) the award was predicated
upon the achievement of certain financial results that were subsequently the
subject of a restatement, (b) in the Board’s view, the executive engaged in
fraud or intentional misconduct that was a substantial contributing cause to the
need for the restatement, and (c) a lower award would have been made to the
executive based upon the restated financial results. In each such instance,
Gap Inc. will seek to recover the individual executive’s entire annual bonus or
award for the relevant period, plus a reasonable rate of interest.

Start Date and Orientation. Your first day with Gap Inc. will be January 4,
2010. On or about your first day, you will attend New Employee Orientation from
8:00 a.m. to 5:00 p.m. at our San Francisco campus. You will be greeted by a
Gap Inc. orientation representative, in the 2 Folsom Lobby in San Francisco for
registration and breakfast from 8:00 to 8:30 a.m. Please bring your completed
New Hire Forms Booklet, identification and proof of authorization to work in the
U.S. A complete list of appropriate documentation is enclosed in your New
Employee Orientation materials. The list includes items such as a driver’s
license and Social Security card, or a U.S. passport. Please review the list
carefully. If you have questions about documentation, contact Employee Services
at 1-866-411-2772 x20600.

Other Obligations. You represent and warrant to us that you do not have any
agreements, obligations, relationships or commitments to any other person or
entity that conflict (or could reasonably be construed to conflict) with your
acceptance of this offer or performance of your obligations as outlined in this
letter.

Representation. You represent that the credentials and information you provided
to Gap Inc. (or its agents) related to your qualifications and ability to
perform this position are true and correct.



--------------------------------------------------------------------------------

John T. Keiser

November 18, 2009

Page 5

 

Proprietary Information or Trade Secrets of Others. You agree that prior to your
first day of employment with Gap Inc. you will return all property and
confidential information, including trade secrets, belonging to all prior
employers. You further agree that you will not disclose to us, or use, or
persuade any Gap Inc. employee to use, any proprietary information or trade
secrets of another person or entity.

Abide by Gap Inc. Policies/Protection of Gap Inc. Information. You agree to
abide by all Gap Inc. policies including, but not limited to, policies contained
in the Code of Business Conduct. As a Corporate Executive Vice President, you
are subject to Stock Ownership Requirements for Gap Inc. Executives which can be
found on Gapinc.com. You also agree to abide by the attached Confidentiality and
Non-Solicitation Agreement during and after your employment with Gap Inc.

Insider Trading Policies. Based on the level of your position, you will be
subject to Gap Inc.’s Securities Law Compliance Manual, which among other things
places restrictions on your ability to buy and sell Gap Inc. stock and requires
you to pre-clear trades. You will receive additional information, including a
copy of the Securities Law Compliance Manual, shortly after your first day of
employment. If you wish to obtain additional information, or have questions
about the compliance manual, you may contact Dianna Hayes in Gap Inc. Global
Equity Stock Administration at (415) 427-2481.

Employment Status. You understand that your employment is “at-will”. This means
that you do not have a contract of employment for any particular duration or
limiting the grounds for your termination in any way. You are free to resign at
any time. Similarly, Gap Inc. is free to terminate your employment at any time
for any reason. The only way your at-will status can be changed is if you enter
into an express written contract with Gap Inc. that contains the words “this is
an express contract of employment” and is signed by an officer of Gap Inc.

In the event that there is any dispute over the terms, enforcement or
obligations in this letter, the prevailing party shall be entitled to recover
from the other party reasonable attorney fees and costs incurred to enforce any
agreements.

Please note that except for those agreements or plans referenced in this letter
and attachments, this letter contains the entire understanding of the parties
with respect to this offer of employment and supersedes any other agreements,
representations or understandings (whether oral or written and whether express
or implied) with respect to this offer of employment. Please review and sign
this letter which incorporates the Confidentiality and Non-Solicitation
Agreement attached and return it to Leah Swan. We must receive your signed
letter before you start your employment. You may keep one original for your
personal records.

Tom, it is our pleasure to confirm this offer. We look forward to working with
you.

Yours sincerely,

 

/s/ Glenn Murphy

  Glenn Murphy   Chairman of the Board and CEO   Confirmed this 20th day of
November, 2009  

/s/ John T. Keiser

  John T. Keiser  



--------------------------------------------------------------------------------

CONFIDENTIALITY & NON-SOLICITATION AGREEMENT

I, John T. Keiser, in consideration of the offer of employment with Gap Inc.,
acknowledge that I will be in a relationship of confidence and trust with Gap
Inc. As a result, during my employment with Gap Inc., I will acquire
“Confidential Information” that is (1) owned or controlled by Gap Inc., (2) in
the possession of Gap Inc. and belonging to third parties, and/or (3) conceived,
originated, discovered or developed in whole or in part by me. Confidential
Information includes trade secrets and other confidential or proprietary
business, technical, strategic, marketing, legal, personnel or financial
information, whether or not my work product, in written, graphic, oral or other
tangible or intangible forms, including, but not limited to: strategic plans;
unannounced product information, specifications or designs; sales and pricing
practices; computer programs; drawings, diagrams, models; vendor or customer
names; employee lists or organizational charts; company telephone directories;
individual employee compensation and benefits information; business or marketing
plans; studies, analyses, projections and reports; communication with attorneys;
and software systems and processes. Any information that is not readily
available to the public shall be considered to be a trade secret and
confidential and proprietary.

I agree that I will keep the Confidential Information in strictest confidence
and trust. I will not, without the prior written consent of Gap Inc.’s General
Counsel, directly or indirectly use or disclose to any person or entity any
Confidential Information, during or after my employment, except as is necessary
in the ordinary course of performing my duties while employed by Gap Inc., or if
required to be disclosed by order of a court of competent jurisdiction,
administrative agency or governmental body, or by subpoena, summons or other
legal process, provided that prior to such disclosure, Gap Inc. is given
reasonable advance notice of such order and an opportunity to object to such
disclosure.

I agree that in the event of my employment termination for any reason, I will
immediately deliver to Gap Inc. all company property, including all documents,
materials or property of any description, or any reproduction of such materials,
containing or pertaining to any Confidential Information.

In order to protect the Confidential Information, I agree that so long as I am
employed by Gap Inc., and for a period of one year thereafter, I will not
directly or indirectly, on behalf of me, any other person or entity, solicit,
call upon, recruit, or attempt to solicit any of Gap Inc.’s employees or in any
way encourage any Gap Inc. employee to leave their employment with Gap Inc. I
further agree that I will not directly or indirectly, on behalf of me, any other
person or entity, interfere or attempt to interfere with Gap Inc.’s relationship
with any person who at any time was an employee, consultant, customer or vendor
or otherwise has or had a business relationship with Gap Inc.

I agree now, and after my employment with the Gap Inc. terminates not to,
directly or indirectly, disparage Gap Inc. in any way or to make negative,
derogatory or untrue statements about Gap Inc., its business activities, or any
of its directors, managers, officers, employees, affiliates, agents or
representatives to any person or entity.

ACKNOWLEDGED AND AGREED TO THIS 20th DAY OF November, 2009.

 

/S/ JOHN T. KEISER

John T. Keiser